Citation Nr: 1731824	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  12-23 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable disability rating for left knee scar.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a back disorder.

3.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy secondary to service-connected left knee medial meniscectomy residuals disability.

4.  Entitlement to service connection for headaches secondary to service-connected left knee medial meniscectomy residuals disability.

5.  Entitlement to a disability rating higher than 30 percent for left knee total knee replacement.

6.  Entitlement to an initial compensable rating for hearing loss.

7.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher L. Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in September 2010, October 2011, and June 2012 by a Department of Veterans Affairs Regional Office (RO).

The September 2010 rating decision granted service connection for left total knee arthroplasty with an initial temporary total (100 percent) rating effective February 11, 2010, followed by a rating of 30 percent from April 1, 2011.  The 2010 rating decision also granted service connection for bilateral hearing loss with a noncompensable (zero percent) rating effective January 27, 2010.  

The October 2011 rating decision denied service connection for spinal stenosis (claimed as ankyloses of the entire spine), service connection for bilateral upper extremity peripheral neuropathy, and service connection for migraine headaches.  

The June 2012 rating decision granted service connection for scar, status post total knee arthroplasty, with a noncompensable (zero percent) rating effective May 31, 2012.  

There is also a January 2015 rating decision that formally denied entitlement to TDIU, which the Veteran did not appeal.  However, the Board finds jurisdiction over the issue of entitlement to TDIU via the Veteran's pending appeal for higher ratings for his service-connected disabilities, which is prior to the RO's January 2015 denial of TDIU and most favors the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In October 2016, the Veteran testified in a Board hearing before the undersigned Veterans Law Judge.

The Board notes that additional relevant medical evidence, including the reports of VA examinations done in May 2017, has been associated with the claims file since the October 2016 Board Hearing.  This addressed will be addressed by the agency of original jurisdiction (AOJ) on remand.

The issues of an initial compensable rating for left knee scar, and new and material evidence for a back disorder, are addressed in the decision below.  The reopened claim of service connection of the back; the issues of service connection for bilateral upper extremity peripheral neuropathy and headaches; and the issues of a higher rating for service-connected left total knee arthroplasty and bilateral hearing loss are addressed in the REMAND section following the decision.  



FINDINGS OF FACT

1.  Prior to promulgation of a decision by the Board, the Veteran, on the record during his October 2016 Travel Board hearing, withdrew his appeal for a compensable rating for his service-connected left knee scar disability. 

2.  In a July 1973 rating decision, the RO denied service connection for injury to back.  

3.  Evidence received since the RO's July 1973 denial of service connection for a back disorder relates to an unestablished fact and raises a reasonable possibility of substantiating these claims.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for a higher rating for a compensable rating for service-connected left knee scar disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  A July 1973 rating decision, which denied the issue of service connection for injury to back, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

3.  New and material evidence sufficient to reopen the previously denied the claim of service connection for a back disorder has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating Left Knee Scar

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn at any time before the Board promulgates a decision.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the Veteran or his authorized representative.  38 C.F.R. § 20.204(a).  

On the record during his October 2016 Travel Board Hearing, the Veteran, through his agent/representative, stated that he was withdrawing his appeal for a compensable rating for left knee scar.  There consequently remain no allegations of errors of fact or law for appellate consideration in that matter.  Accordingly, the Board does not have jurisdiction to review it and it is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5).

II. New and Material Evidence-Back Disorder

In a rating decision dated in July 1973, the RO denied service connection for injury to back on the grounds that a claimed injury to back during service was not shown by the evidence of record.  After appropriate notice of this decision and of his appeal rights, the Veteran did not appeal within the statutory timeframe and no new and material evidence pertaining to the issue was received by VA within one year of the rating decision, so that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103(b).

In October 2010, the Veteran filed a new claim of service connection for a back disorder, this time claimed as ankyloses of the entire spine.  That claim was denied by the RO in an October 2011 rating decision on the grounds that the evidence does not show that spinal stenosis was related to the service connected condition of residuals left medial meniscectomy; and on the grounds that there was "no evidence that spinal stenosis existed in service."  The Veteran appealed that decision.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 C.F.R. § 3.156(a).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the claim on the merits.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Regardless of what the RO did, the Board has the jurisdictional responsibility to consider whether it is proper to reopen a claim.  The Board will therefore determine, de novo, whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the July 1973 rating decision consisted of service treatment records (STRs), including the Veteran's April 16, 1973, assertion of "pain in the lower part of my back which makes bending and standing erect sometimes painful to the point where I can't stand up."

Evidence received since the July 1973 rating decision includes the Veteran's October 2016 testimony that he has had back pain since 1973.  See Board Hearing Transcript, p. 9.  See also Veteran's September 2011 statement regarding his in-service back complaints and post-service left knee surgeries.  The Veteran also contended, during the Board Hearing, that his spine disorder is "connected to the way that I stand and walk because of the injury of my knee."  Transcript, p. 6.  

This evidence is new since it was not of record at the time of the July 1973 denial, and it is material as it raises a reasonable possibility of substantiating the claim.  New and material evidence having been presented, the claim of service connection for a back disorder is reopened and will be further addressed in the remand portion of this decision.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.15(a).


ORDER

The appeal for a compensable disability rating for left knee scar is dismissed.

New and material evidence having been submitted, the Veteran's claim of service connection for a back disorder is reopened; to this limited extent, the appeal is granted.


REMAND

Having reopened the claim of service connection for a back disorder based on new and material evidence, the Board has jurisdiction to review the underlying claim for service connection de novo, based on the whole record.  For the reasons that follow the Board finds that further development is warranted.

As stated above, the Veteran seeks service connection for a back/spine disorder on a direct basis or as secondary to his service-connected left knee disability.  He is also seeking service connection for upper extremity peripheral neuropathy and headaches (which he contends is related to his spine disease that he contends is secondary to his service-connected left knee disability); and is requesting entitlement to TDIU secondary to his service-connected left knee disability.  

STRs confirm that the Veteran complained of low back pain during service so severe that the Veteran was unable to stand up.  See STRs dated in April 1973.  In June 1973, the Veteran was medically discharged from active duty service.

After service, VA medical records dating from December 1974 show treatment for low back pain diagnosed as back strain and, in August 2012, a private physician averred that he has treated for Veteran for "lower back pain" since 1973.  

During his October 2016 Board hearing, the Veteran testified that his service-connected left knee [upon which his service connection claims hinge] has worsened since his last VA examination.  See Board Hearing Transcript, p. 5.  He particularly complained of painful range of motion, especially on extension; and of left knee weakness and instability.  Transcript, pp. 3-4.  The severity of the Veteran's left knee disability is pertinent to the issue of service connection for a spine disorder on a secondary basis.

In May 2017, while the appeal was before the Board, the AOJ afforded the Veteran a new VA knee examination.  A subsequent supplemental statement of the case (SSOC) has not yet been issued and should on remand.  38 C.F.R. § 19.31(b)(3).  

As for the claims for upper extremity peripheral neuropathy, headaches, and TDIU, the Board first notes that additional pertinent medical evidence regarding these has been associated with the claims file since the March 2014 statement of the case (SOC) and prior to the May2016 certification of these issues to the Board (see, e.g., VA medical records dated in 2015), but there has been no ensuing SSOC on these issues.  38 C.F.R. § 19.31(b)(1).  

Additionally, the Board notes that the record contains private medical opinions that support the Veteran's contention that his spine disorder and unemployability are secondary to his left knee disorder (see private medical opinions dated in March 2012, October 2016, and December 2016); and there is an indication that the Veteran's upper extremity neuropathy and headaches are in turn due to his spine disorder.  See June 9, 2016, private chiropractic report.  However, VA examination opinions weight against the claim of service connection for a spine disorder on a direct basis and as secondary to service-connected left knee disability; and the claim of unemployability secondary to service-connected left knee disability.  

As for the Veteran's appeal for a higher initial rating for his service-connected bilateral hearing loss disability, during his 2016 Board Hearing the Veteran testified that his hearing acuity has worsened since his last VA audiology examination in February 2013 (see Board Hearing Transcript, p. 5), and the Board notes that a private otolaryngology report dated in December 2016 does in fact reflect worse auditory threshold levels than those demonstrated during the February 2013 VA audiology examination.  See also February 8, 2013, private audiology report.  The speech discrimination test was done via NU-6 rather than Maryland CNC, so this evidence is not adequate for VA rating purposes.  See 38 C.F.R. § 4.85(a).  Remand for a new VA audiology examination is warranted.

On remand, updated VA treatment records dating from May 2017 should be obtained.  A request should also be made for the Veteran's private treatment records from Dr. John C. Harvey dating from August 1973, and any other private medical records identified by the Veteran referable to his left knee, spine, upper extremity peripheral neuropathy, headaches, hearing loss, and unemployability claims.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain authorization from the Veteran, and then request the Veteran's medical records from Dr. John C. Harvey dating from August 1973; particularly, all records of treatment for back complaints.  See August 2012 letter from Dr. Harvey.

2.  Associate the Veteran's VA treatment records dated after May 2017 with the claims file.  

3.  Send a letter to the Veteran asking him to identify the source/location of any outstanding private treatment records referable to his left knee, spine, peripheral neuropathy, headaches, hearing loss, and unemployability, and then take steps to obtain those records.  Associate any located records with the claims file.

4.  Schedule the Veteran for a new VA audiology examination to ascertain the current severity of the Veteran's service-connected bilateral hearing loss disability.  The examiner must discuss the Veteran's current complaints and symptoms with the Veteran and document said in the examination report.  

All indicated tests must be done, and all findings reported in detail.  The examiner is also requested to opine as to the impact of the Veteran's service-connected bilateral hearing disabilities on his occupational functioning.

5.  Finally, after completion of all of the above, and any other necessary development, readjudicate the claims remaining on appeal.  With regard to the claims for service connection and TDIU, all of the evidence associated with the claims file since the March 2014 SOC must be addressed.  With regard to the left total knee arthroplasty and bilateral hearing loss rating claims, all of the evidence associated with the claims file since the May 2016 SSOC must be addressed.  If any benefit sought is not resolved to the Veteran's satisfaction, issue a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


